DETAILED ACTION
The following Office Action is in response to the Amendment filed on January 5, 2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 9 of the Applicant’s Response filed on January 5, 2021, the amendment to claims 1 and 9 to address the informalities has obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Claim Rejections - 35 USC § 102” section on pages 9-11 of the Applicant’s Response filed on January 5, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.
Concerning the “Claim Rejections - 35 USC § 103” section on pages 11-12 of the Applicant’s Response filed on January 5, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang).
Concerning claims 1, 7, and 8, the Hocking et al. prior art reference teaches a medical device for collecting substances inside a body lumen (Figure 1), the medical device comprising: an elongated shaft portion (Figure 1; 13); a filter portion having multiple wires configured to be deformable in an expanded state where the filter has a basket shape so as to form a concave portion (Figure 1; distal half of trapping filter 1 = filter portion), and is deformable from the expanded state (Figure 2; 1) to a contracted state where an opening end portion of the concave portion is contracted (Figure 1; distal half of 1 defined by filter portion 7 may be contracted by pulling it back into the tubular sheath 11); a support portion having multiple wires (Figure 1; 7) and an interlock portion interlocked with the opening end portion of the filter portion (Figure 2; portion at the proximal end of the filter portion, defining the diameter of the trapping filter) and a support side connection portion connected to the elongated shaft portion (Figure 1; 5); the multiple wires of the filter portion and the multiple wires of the support portion are the same wires that are continuously formed and wherein a number of the multiple wires of the filter collar structure may be included in embodiment of Figures 1 & 2), wherein the inner tube of the support side connection portion is fixed to the elongated shaft portion (Figure 1; 12, 13); a tubular sheath that accommodates the filter portion and the support portion in the contracted state and configured to prevent the filter portion and the support portion from being deformed to the expanded state (Figure 1; 11); and at least a portion of the filter portion, the support portion, and the shaft portion has an X-ray contrast property ([¶ 0052]), wherein the multiple wires of the filter portion and the multiple wires of the support portion are interwoven ([¶ 0073]), but it does not specifically teach the wires being interwoven in a two-under and two-over pattern.
However, the Leeflang reference teaches a medical device for collecting substances inside a body lumen (Figure 6A; 310) having an elongated shaft portion (Figure 6A; 312); a filter portion having multiple wires (Figure 6A; 328) and a support portion having multiple wires (Figure 6A; 326), wherein the reference states that a tubular braid which forms the filter mesh includes a number of variables, including a weave pattern of “two-over, two-under”, which the references states is typical for a braid for a filter mesh ([¶ 0082]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple wires of the filter portion and the multiple wires of the support portion of the Hocking reference be interwoven in a two-under and two-over pattern as in the Leeflang reference given it has been identified as a typical weave pattern for a filter mesh (Leeflang; [¶ 0082]).
Concerning claim 2, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches that wherein in a state where an external force is not applied, the filter portion and the support portion are shaped to be in the expanded state (Figure 2).
Concerning claim 3, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion (Figure 4; 5).
Concerning claim 4, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 3, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion in the contracted state; and wherein the through hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion (Figure 1; 6).
Concerning claim 5, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 2, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion, and wherein the through-hole on the support side connection portion is on an inner surface of the inner tube of the support side connection portion (Figure 10; 13).
Concerning claims 6 and 19, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claims 4 and 5, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion (Figure 1; 6); and wherein the through-hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion.  
Although the Hocking reference does not specifically teach the filter side connection portion including an inner tube and an outer, the multiple wires of the filter portion being fixed 
Concerning claim 16, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches the multiple wires are made of a shape memory alloy ([¶ 0033]).
Claims 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) and Pavlovic (US 2002/0128680).
Concerning claim 9, the Hocking et al. prior art reference teaches a medical device for collecting substances inside a body lumen (Figure 1), the medical device comprising: an elongated shaft portion (Figure 1; 13); a filter portion having multiple wires configured to be deformable in an expanded state where the filter has a basket shape so as to form a concave portion (Figure 1; distal half of trapping filter 1 = filter portion), and is deformable from the expanded state (Figure 2; 1) to a contracted state where an opening end portion of the concave portion is contracted (Figure 1; distal half of 1 defined by filter portion 7 may be contracted by pulling it back into the tubular sheath 11); a support portion having multiple wires (Figure 1; 7) and an interlock portion interlocked with the opening end portion of the filter portion (Figure 2; portion at the proximal end of the filter portion, defining the diameter of the trapping filter) and a support side connection portion connected to the elongated shaft portion (Figure 1; 5); the multiple wires of the filter portion and the multiple wires of the support portion are the same wires that are continuously formed and wherein a number of the multiple wires of the filter portion are the same as a number of the multiple wires of the support portion (Figure 1; 3) the support side connection portion having an inner tube (Figure 10; 36) and an outer tube (Figure 10; 35) and the multiple wires of the support portion are fixed between the inner tube and the outer tube (Figure 10; 3 | [¶ 0082], collar structure may be included in embodiment of Figures 1 & 2), wherein the inner tube is fixed to the elongated shaft portion ([¶ 0048, 0082], distal binding part may be fixed to shaft); a tubular sheath that accommodates the filter portion and the support portion in the contracted state and that prevents the filter portion and the support portion from being deformed to the expanded state (Figure 1; 11); and at least a portion of the filter portion, the support portion, and the shaft portion has an X-ray contrast property ([¶ 0052]), but it does not specifically teach a pitch of the respective multiple wires in the support portion being longer than a pitch of the respective multiple wires in the filter portion, and an axial length of the respective gaps formed in the support portion being longer than an axial length of the respective gaps formed in the filter portion.
However, the Leeflang reference teaches a medical device for collecting substances inside a body lumen (Leeflang; Figure 6A; 310) having an elongated shaft portion (Leeflang; Figure 6A; 312); a filter portion having multiple wires (Leeflang; Figure 6A; 328) and a support portion having multiple wires (Leeflang; Figure 6A; 326), wherein an axial length of the respective gaps formed in the support portion is longer than an axial length of the respective gaps formed in the filter portion (Leeflang; Figure 6A | [¶ 0076]), while the Pavlovic reference further teaches that the adjustments of the size of a boundary of a pore for a wire mesh filter may made through 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an axial length of the respective gaps formed in the support portion being longer than an axial length of the respective gaps formed in the filter portion as in the Leeflang reference to allow for particulates to enter the support portion through the larger pores and become captured in a space between the support portion and the filter portion (Leeflang; [¶ 0076]), wherein achieving said gap sizes may be accomplished through the adjustment of the wire pitch as taught in the Pavlovic reference (Pavlovic; [¶ 0039]).
Concerning claim 10, the combination of the Hocking, Leeflang, and Pavlovic references as discussed above teaches the medical device according to claim 9, wherein the Hocking reference further teaches that wherein in a state where an external force is not applied, the filter portion and the support portion are shaped to be in the expanded state (Figure 2).
Concerning claim 11, the combination of the Hocking, Leeflang, and Pavlovic references as discussed above teaches the medical device according to claim 9, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion (Figure 4; 5).
Concerning claim 12, the combination of the Hocking, Leeflang, and Pavlovic references as discussed above teaches the medical device according to claim 11, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion in the contracted state; and wherein the through hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion (Figure 1; 6).
Concerning claim 13, the combination of the Hocking, Leeflang, and Pavlovic references as discussed above teaches the medical device according to claim 10, wherein the Hocking 
Concerning claim 14 and 20, the combination of the Hocking, Leeflang, and Pavlovic references as discussed above teaches the medical device according to claims 12 and 13, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion (Figure 1; 6); and wherein the through-hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion.  
Although the Hocking reference does not specifically teach the filter side connection portion including an inner tube and an outer, the multiple wires of the filter portion being fixed between the inner tube and the outer tube of the filter side connection portion, and the through-hole in the filter side connection being on an inner surface of the inner tube of the filter side connection portion, the Hocking reference teaches said structure of an inner tube and outer tube, with the multiple wires being fixed between the inner tube and the outer tube being used for the support side connection body (Figure 11; 32), and the through-hole being on an inner surface of the inner tube (Figure 10; 13), wherein it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the same structure be used for the filter side connection portion to provide the same bonding mechanism for the filter side connection portion ([¶ 0078]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) as applied to claims 1-8, 16, and 19 above, and further in view of Hamuro et al. (US 2013/0150807, hereinafter Hamuro).
Concerning 15, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 7, wherein the sheath includes a tubular body (Figure 1; 11), but it does not specifically teach a hub or an anti-kink protector.
However, the Hamuro reference teaches a catheter for the delivery of medical devices into the vasculature of patients, wherein the catheter includes a tubular sheath (Figure 1; 14), a hub (Figure 1; 16), and an anti-kink protector (Figure 1; 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sheath of the Hocking and Leeflang combination include the structure of the Hamuro reference with the hub and anti-kink protector to ensure that operating forces can be easily transmitted to the sheath and operability can thereby be enhanced (Harumo; [¶ 0011]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) as applied to claims 1-8, 16, and 19 above, and further in view of Pavlovic (US 2002/0128680).
Concerning claim 17, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the multiple wires are woven into a tubular shape (Figure 1; 3), wherein the Leeflang reference teaches an axial length of the respective gaps formed in the support portion is longer than an axial length of the respective gaps formed in the filter portion (Leeflang; Figure 6A | [¶ 0076]), but does not specifically teach a pitch of the respective multiple wires in the support portion being longer than a pitch of the respective multiple wires in the filter portion.
However, the Pavlovic reference further teaches that the adjustments of the size of a boundary of a pore for a wire mesh filter may made through adjustments to the pitch and/or pick .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) as applied to claims 1-8, 16, and 19 above, and further in view of Mazzocchi et al. (US 2005/0021076, hereinafter Mazzocchi).
Concerning claim 18, the combinations of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, but does not specifically teach the inner tube and outer tube being made of stainless steel or a shape memory alloy.
However, the Mazzocchi reference teaches a similar medical device having a filter comprising a multiple wires, wherein the wires are fixed to a tube at a connection portion (Figure 12A; 274), wherein said tube may be made of a shape memory alloy ([¶ 0119]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the inner tube and outer tubes of the Hocking and Leeflang combination be made of shape memory alloy as in the Mazzocchi reference given they are taught as a sufficient material to form a hypotube to form a connection for multiple filter wires to be fixed via welding or soldering (Mazzocchi; [¶ 0119]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/13/2021